SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 SCHEDULE TO Tender Offer Statement Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Final Amendment) A&Q Equity Opportunity Fund LLC (Name of Issuer) A&Q Equity Opportunity Fund LLC (Name of Person(s) Filing Statement) Limited Liability Company Interests (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Michael Kim, Esq. UBS Alternative and Quantitative Investments LLC 677 Washington Boulevard Stamford, Connecticut 06901 (888) 793-8637 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement) With a copy to: Gary L. Granik, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York10038 (212) 806-5400 CALCULATION OF FILING FEE Transaction Valuation:$17,000,000 (a) Amount of Filing Fee:$2,318.80 (b) (a) Calculated as the aggregate maximum purchase price for limited liability company interests. (b) Calculated at 0.01364% of the Transaction Valuation. oCheck the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting feewaspreviously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration No.: Filing Party: Date Filed: oCheck the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: othird-party tender offer subject to Rule 14d-1. xissuer tender offer subject to Rule 13e-4. ogoing-private transaction subject to Rule 13e-3. oamendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: x This Final Amendment relates to the Issuer Tender Offer Statement on Schedule TO (the "Statement") originally filed on September 19, 2013 by A&Q Equity Opportunity Fund LLC (formerly, O'Connor Fund of Funds: Equity Opportunity LLC) (the "Fund") in connection with an offer (the "Offer") by the Fund to purchase up to $17,000,000 of interests in the Fund ("Interests") on the terms and subject to the conditions set forth in the Offer to Purchase and the related Letter of Transmittal.Copies of the Offer to Purchase and Letter of Transmittal were previously filed as Exhibits (a)(1)(ii) and (a)(1)(iii) to the Statement. This is the Final Amendment to the Statement and is being filed to report the results of the Offer.Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Offer to Purchase. The following information is furnished pursuant to Rule 13e-4(c)(4): 1.The Offer expired at the end of the day on October 17, 2013, at 12:00 midnight, New York time. 2.$7,113,802 in Interests were validly tendered and not withdrawn prior to the expiration of the Offer, and all of those Interests were accepted for purchase, and paid for, by the Fund in accordance with the terms of the Offer. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. A&Q EQUITY OPPORTUNITY FUND LLC By: /s/ Dylan Germishuys Name: Dylan Germishuys Title: Authorized Signatory May 26, 2015
